 Case 2:21-cv-00178-GZS Document 7 Filed 07/29/21 Page 1 of 2                  PageID #: 14




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 JEFFREY RIVARD,                                )
                                                )
                        Plaintiff,              )
                                                )
 v.                                             ) Docket no. 2:21-cv-00178-GZS
                                                )
 SOCIAL SECURITY                                )
 ADMINISTRATION COMMISSIONER,                   )
                                                )
                                                )
                        Defendant.              )


                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE



       The United States Magistrate Judge filed with the Court on July 11, 2021, his

Recommended Decision (ECF No. 4), which recommends the transfer of this case following a

review pursuant to 28 U.S.C. § 1915(e)(2)(B). Plaintiff filed an Objection to the Recommended

Decision (ECF No. 6) on July 27, 2021.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record. I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision. I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision and thus determine

that no further proceeding is necessary.

       It is therefore ORDERED that:

       1.      the Recommended Decision of the Magistrate Judge (ECF No. 8) is hereby
               AFFIRMED.

       2.      this matter shall be transferred to the District of Vermont.
 Case 2:21-cv-00178-GZS Document 7 Filed 07/29/21 Page 2 of 2                     PageID #: 15




       3.      Plaintiff’s Application to Proceed without Prepaying Fees or Costs (ECF No. 2) is
               MOOT.


SO ORDERED.

                                                   /s/ George Z. Singal
                                                   United States District Judge

Dated this 29th day of July, 2021.




                                               2
